Title: From John Adams to John Hancock, 28 April 1783
From: Adams, John
To: Hancock, John


Sir,
Paris April 28th. 1783

Mr. Hartley, his Britannic Majesty’s Minister Plenipotentiary for negociating the definitive Treaty, has requested of me in the Name of the Prince Carominico, the Neapolitan Ambassador at the Court of St. James’s, Letters of Introduction for his Cousin Il Comte di Vermé, who is going to visit America.
He will be happy in an Opportunity to see so illustrious an American as the Governor of Massachusetts, for which Reason I take the Liberty to introduce him to your Excellency.
We are waiting with all the Patience We have, for News from America, and for the Completion of the definitive Treaty, but the Conferences are too slow for my Pulse.
If there should be a Congress of Ministers of the late belligerent & Neutral Powers, it is impossible to foresee how much precious time will be wasted— If not, the definitive Treaty will be soon signed.
With great Respect, I have the honor / to be your Excellency’s &c
